The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims
	Applicant's submittal of claims 1-15 in the “Claims” filed on 05/06/2021 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-15 pending for prosecution. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for 
failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 10, the instant claim recites limitations in view of intervening claim 9 and the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein a bottom surface of the first field plate lands on a top surface of the first protection layer, and a bottom surface of the second field plate lands on a top surface of the second protection layer” (Claim 10; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein a bottom surface of the first field plate lands on a top surface of the first protection layer, and a bottom surface of the second field plate lands on a top surface of the second protection layer” (Claim 10) lacks proper antecedent basis. Though there is a recitation of “a plurality of field plates” in claim 1, there is no recitation of “a first field plate” or “a second field plate” in either claim 10, claim 9, or claim 1. Therefore, the limitation of “wherein a bottom surface of the first field plate lands on a top surface of the first protection layer, and a bottom surface of the second field plate lands on a top surface of the second protection layer” (Claim 10) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 14, the instant claim recites limitations in view of intervening claim 9 and the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the doped compound semiconductor region is embedded in the first protection layer” (Claim 14; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the doped compound semiconductor region is embedded in the first protection layer” (Claim 14) lacks proper antecedent basis. There is no recitation of “a doped compound semiconductor region” in either claim 14, claim 9, or claim 1. Therefore, the limitation of “wherein the doped compound semiconductor region is embedded in the first protection layer” (Claim 14) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (2b; Fig 3B; [0029]) = (element 2b; Figure No. 3B; Paragraph No. [0029]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-4, 7, 9-11, and 14 are rejected under 35 U.S.C.103 as being unpatentable over Minoura et al. (US 20140092637 A1; hereinafter Minoura), in view of Ahn et al. (US 20140035044 A1; hereinafter Ahn) and Ishii (US 20120018735 A1; hereinafter Ishii).


Regarding claim 1, Minoura teaches a semiconductor device (see the entire document, specifically Fig. 3B; [0026+], and as cited below), comprising:
a compound semiconductor layer (2b; Fig. 3B; as cited in [0029]) disposed on a substrate (1; as cited in [0030]); 
a protection layer ({3, 9}; as cited in [0038, 0065]) disposed on the compound semiconductor layer (2b); 
a source electrode (7; as cited in [0064-0065]), a drain electrode (8) and a gate electrode (4) penetrating the protection layer ({3, 9}) and on the compound semiconductor layer (2b), wherein the gate electrode (4) is disposed between the source electrode (7) and the drain electrode (8)
(see below for “a plurality of”) field plates (5; as cited in [0064]) disposed over the protection layer ({3, 9}; as cited in [0038, 0065]) and between the gate electrode (4) and the drain electrode (8), wherein (see below for “the plurality of field plates are separated from each other”).  
As noted above, Minoura does not expressly disclose “a plurality of (field plates), (wherein disposed over the protection layer and between the gate electrode and the drain electrode, wherein) the plurality of field plates are separated from each other”.
However, in the analogous art, Ahn teaches a field-effect transistor ([Abstract]), wherein (Figs. 2A-2I; [0026+]) field electrode (30c; Fig. 2I; [0036]) is in between field electrode (30b) and drain layer (23), where field electrode (30c) is on top of insulating film (27) and adjacent to field electrode (30b).
Another analogous art Ishii suggests the benefit of such having a second field plate in between the a first field plate and a drain electrode and formed on the upper face of a second nitride film in paragraph [0040] as the device of FIG. 5 may be beneficial in that the second field plate (48; Fig. 5; [0040]) is formed between the first field plate (30) and the drain electrode (22), while the second field plate (48) is formed on the upper face of the second nitride film (32).  With this arrangement, a greater field reduction effect between the gate electrode (24) and the drain electrode (22) can be achieved.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ahn’s field electrode that is in between another field electrode and a drain layer and formed above an insulating layer into Minoura’s device, and thereby, modified Minoura’s (by Ahn) device will have 
a plurality of field plates (Minoura 5; Fig. 3B as cited in [0064]; and Ahn 30c; Fig. 2I; as cited in [0036]) disposed over the protection layer (Minoura {3, 9}; Fig. 3B; as cited in [0038, 0065]) and between the gate electrode (Minoura 4; Fig. 3B in view of Ahn Fig. 2I) and the drain electrode (Minoura 8; Fig. 3B in view of Ahn Fig. 2I), wherein the plurality of field plates (Minoura 5; Fig. 3B as cited in [0064]; and Ahn 30c; Fig. 2I; as cited in [0036]) are separated from each other.
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a second field electrode formed between the first electrode and the drain electrode, and the second field electrode on an upper surface of a nitride film layer, where this arrangement allows for a greater field reduction effect between the gate electrode and the drain electrode (Ishii [0040]).
Regarding claim 2, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 1.
Modified Minoura (by Ahn and Ishii) further teaches wherein the gate electrode (Minoura 4; Fig. 3B in view of Ahn Fig. 2I) is separated from the plurality of field plates (Minoura 5; Fig. 3B as cited in [0064]; and Ahn 30c; Fig. 2I; as cited in [0036]).  
Regarding claim 3, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 1.
Modified Minoura (by Ahn and Ishii) further teaches wherein the gate electrode (Minoura 4; Fig. 3B; see [0050] in view of [0046-0049], where the gate electrode 4 comprises of gold) and the plurality of field plates (Minoura 5; Fig. 3B; see [0050] in view of [0046-0049]; gold; and Ahn 30c; Fig. 2I; as cited in [0036] ]; metal) are formed of (see below for “a same”) metal material layer.  
As noted above, modified Minoura (by Ahn and Ishii) does not expressly disclose “(wherein the gate electrode and the plurality of field plates are formed of) a same (metal material layer)”, though modified Minoura (by Ahn and Ishii) teaches that the gate electrode (Minoura 4; see [0050] in view of [0046-0049]; gold), the first field plate (Minoura 5; see [0050] in view of [0046-0049]; gold) and the second field plate (Ahn 30c; see [0036]; metal) are all formed of a metal material.
However, in the analogous art, Ishii further teaches a semiconductor device that has a field plate formed on a silicon nitride film between a gate electrode and a drain electrode ([0003]), wherein (Fig. 5; [0014+]) the second field plate (48; Fig. 5; [0040]) is formed between the first field plate (30) and the drain electrode (22), while the second field plate (48) is formed on the upper face of the second nitride film (32), where the gate electrode (24; [0020]) comprises of gold, the first field plate (30; [0021], Claim 9) comprises of gold, and the second field plate (48; [0037], Claim 9) comprises of gold.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Minoura’s (by Ahn and Ishii) second field electrode material comprising of a metal with Ishii’s second field plate material comprising of a gold, because they have equivalent properties, as recognized by Ishii’s second field plate material ([0037], Claim 9) comprising of gold, which is a metal, whereas modified Minoura’s (by Ahn and Ishii) field electrode material comprises of a metal. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Minoura (by Ahn and Ishii) device will have wherein the gate electrode (Minoura 4; Fig. 3B; see [0050] in view of [0046-0049], where the gate electrode 4 comprises of gold) and the plurality of field plates (Minoura 5; Fig. 3B; see [0050] in view of [0046-0049]; where the field plate electrode 5 comprises of gold; and Ahn 30c; Fig. 2I in view of the material of Ishii [0037], Claim 9, where the second field plate comprises of gold) are formed of a same metal material layer.
Regarding claim 4, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 1.
Modified Minoura (by Ahn and Ishii) further teaches wherein the plurality of field plates (Minoura 5; Fig. 3B as cited in [0064]; and Ahn 30c; Fig. 2I; as cited in [0036]) comprise a first field plate (Minoura 5; Fig. 3B as cited in [0064]) and a second field plate (Ahn 30c; Fig. 2I; as cited in [0036]), wherein the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) is between the first field plate (Minoura 5; Fig. 3B as cited in [0064]) and the drain electrode (Minoura 8; Fig. 3B as cited in [0064]).
 Regarding claim 7, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 1.
Modified Minoura (by Ahn and Ishii) further comprising a doped compound semiconductor region (Minoura 2d; Fig. 3B; as cited in [0033]) disposed between  the gate electrode (Minoura 4; Fig, 3B; as cited in [0064]) and the compound semiconductor layer (Minoura 2b; Fig. 3B; as cited in [0029]).  
Regarding claim 9, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 1.
Modified Minoura (by Ahn and Ishii) further teaches wherein the protection layer (Minoura {3, 9}; as cited in [0038, 0065]) comprises a first protection layer (Minoura 3 as cited in [0038, 0065]) and a second protection layer (Minoura 9; as cited in [0038, 0065]). 
Regarding claim 10, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 9.
Modified Minoura (by Ahn and Ishii) further teaches wherein a bottom surface of the first field plate (Minoura 5; see [0064]) lands on a top surface of the first protection layer (Minoura 3 as cited in [0038, 0065]), and a bottom surface of the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) lands on a top surface of the second protection layer (Minoura 9; as cited in [0038, 0065]).  
Regarding claim 11, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 9.
Modified Minoura (by Ahn and Ishii) further teaches wherein a material of the second protection layer (Minoura 9; as cited in [0065]; silicon oxynitride) is different from a material of the first protection layer (Minoura 3; as cited in [0038]; silicon nitride).  
Regarding claim 14, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 9.
Modified Minoura (by Ahn and Ishii) further teaches wherein the doped compound semiconductor region (see section 1, above; 112(b) rejection) is embedded in the first protection layer (Minoura 3 as cited in [0038, 0065]).  
3.	Claims 5-6 are rejected under 35 U.S.C.103 as being unpatentable over Minoura et al. (US 20140092637 A1; hereinafter Minoura), in view of Ahn et al. (US 20140035044 A1; hereinafter Ahn) and Ishii (US 20120018735 A1; hereinafter Ishii), further in view of the following statement.
Regarding claim 5, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 4.
Modified Minoura (by Ahn and Ishii) further teaches wherein from a top view, a first longitudinal length of the gate electrode (Minoura 4; Fig. 3B) (see below for “is equal to or smaller than”) a second longitudinal length of the first field plate (Minoura 5; Fig. 3B as cited in [0064]).  
As noted above, modified Minoura (by Ahn and Ishii) does not expressly disclose “(wherein from a top view, a first longitudinal length of the gate electrode) is equal to or smaller than (a second longitudinal length of the first field plate)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate). Also, the Applicant has not shown that “wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  Therefore, no rationale is given that the invention will not function without “wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate”. Thus, the claimed “wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate” is significant. Thus, the claimed limitation of “wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein from a top view, a first longitudinal length of the gate electrode is equal to or smaller than a second longitudinal length of the first field plate” is not patentable over modified Minoura (by Ahn and Ishii).
Regarding claim 6, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 4.
Modified Minoura (by Ahn and Ishii) further teaches wherein from a top view, the first field plate (Minoura 5; Fig. 3B as cited in [0064]) (see below for “includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of”) the gate electrode (Minoura 5; Fig. 3B as cited in [0064]), (see below for “and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward”) the source electrode (Minoura 7; Fig. 3B as cited in [0064]) (see below for “respectively”).  
As noted above, modified Minoura (by Ahn and Ishii) does not expressly disclose “(wherein from a top view, the first field plate) includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of (the gate electrode) and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward (the source electrode) respectively”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively). Also, the Applicant has not shown that “wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  Therefore, no rationale is given that the invention will not function without “wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively”. Thus, the claimed “wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively” is significant. Thus, the claimed limitation of “wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein from a top view, the first field plate includes a first portion, a second portion and a third portion between the first portion and the second portion, and opposite ends of the third portion are in connection with the first portion and the second portion respectively, wherein a longitudinal axis of the third portion is parallel with a longitudinal axis of the gate electrode and a longitudinal axis of the first portion and a longitudinal axis 18Attorney Docket No. 0941-3767PUS2 of the second portion are perpendicular to the longitudinal axis of the third portion, and wherein the first portion and the second portion extend toward the source electrode respectively” is not patentable over modified Minoura (by Ahn and Ishii).
4.	Claims 8 and 12-13 are rejected under 35 U.S.C.103 as being unpatentable over Minoura et al. (US 20140092637 A1; hereinafter Minoura), in view of Ahn et al. (US 20140035044 A1; hereinafter Ahn) and Ishii (US 20120018735 A1; hereinafter Ishii), further in view of Aoki (US 20120126287 A1; hereinafter Aoki).
Regarding claim 8, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 1.
Modified Minoura (by Ahn and Ishii) further teaches wherein the plurality of field plates (Minoura 5; Fig. 3B as cited in [0064]; and Ahn 30c; Fig. 2I; as cited in [0036]) (see below for “are in electrical connection with”) the source electrode (Minoura 7; as cited in [0064]).  
As noted above, modified Minoura (by Ahn and Ishii) does not expressly disclose “(wherein the plurality of field plates) are in electrical connection with (the source electrode)”, though modified Minoura (by Ahn and Ishii) teaches forming wirings connected to source electrode (Minoura 7; as cited in [0064]), and electrical connection of the field plate electrode (Minoura 5; as cited in [0064]) with the source electrode (Minoura 7; as cited in [0064]).
However, in the analogous art, Aoki teaches a compound semiconductor device ([0004]), wherein (Fig. 13; [0020+]) a shield electrode (8; Fig. 13; see [0056, 0059, 0054, 0045], where it states that the shield electrode 8 has the same structure using the same material as the gate electrode 5, where the gate electrode 5 comprises of nickel-gold (NiAu) or the like; and as cited in [0020] of the “Specification” of the instant application on 03/12/2018, the metal material layer 120 may be gold or nickel or a combination thereof; thus, the shield electrode 8 cited in [0054, 0059] of Aoki comprises of the same material of the field plate of the instant invention; thus, shield electrode 8 is construed as a field plate) and a field plate electrode (6; Fig. 13 in view of Fig. 5; as cited in [0056, 0036]) are electrically connected to a source electrode (3; [0056]) through a wiring layer (9) formed over insulating layer (7; [0055]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Aoki’s wiring layer that connects field plates to the source electrode and formed over an insulating film into modified Minoura’a (by Ahn and Ishii)  device, and thereby, modified Minoura’s (by Ahn, Ishii, and Aoki) device will have wherein the plurality of field plates (Minoura 5; Fig. 3B as cited in [0064]; and Ahn 30c; Fig. 2I; as cited in [0036]) are in electrical connection with the source electrode (Minoura 7; as cited in [0064]; in view of Aoki 9; Fig. 13; as cited in [0056], where the interconnection structure electrically connects the field plates to the source electrode).
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a wiring layer that electrically connects the field plates to the source electrode that will lower the miller capacitance of the compound semiconductor device, where the capacitance between the gate electrode and the drain electrode is reduced (Aoki [0048, 0058]).
Regarding claim 12, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 9.
Modified Minoura (by Ahn and Ishii) further comprising (see below for “an interconnection structure disposed over”) the second protection layer (Minoura 9; Fig. 3B; as cited in [0065]), wherein the first field plate (Minoura 5; Fig. 3B; as cited in [0064]) and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) (see below for “are in electrical connection with”) the source electrode (Minoura 7; as cited in [0064]) (see below for “through the interconnection structure”).  
As noted above, modified Minoura (by Ahn and Ishii) does not expressly disclose “an interconnection structure disposed over (the second protection layer, wherein the first field plate and the second field plate) are in electrical connection with (the source electrode) through the interconnection structure”, though modified Minoura (by Ahn and Ishii) teaches forming wirings connected to source electrode (Minoura 7; as cited in [0064]), and electrical connection of the field plate electrode (Minoura 5; as cited in [0064]) with the source electrode (Minoura 7; as cited in [0064]).
However, in the analogous art, Aoki teaches a compound semiconductor device ([0004]), wherein (Fig. 13; [0020+]) a shield electrode (8; Fig. 13; see [0056, 0059, 0054, 0045], where it states that the shield electrode 8 has the same structure using the same material as the gate electrode 5, where the gate electrode 5 comprises of nickel-gold (NiAu) or the like; and as cited in [0020] of the “Specification” of the instant application on 03/12/2018, the metal material layer 120 may be gold or nickel or a combination thereof; thus, the shield electrode 8 cited in [0054, 0059] of Aoki comprises of the same material of the field plate of the instant invention; thus, shield electrode 8 is construed as a field plate) and a field plate electrode (6; Fig. 13 in view of Fig. 5; as cited in [0056, 0036]) are electrically connected to a source electrode (3; [0056]) through a wiring layer (9) formed over insulating layer (7; [0055]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Aoki’s wiring layer that connects field plates to the source electrode and formed over an insulating film into modified Minoura’a (by Ahn and Ishii)  device, and thereby, modified Minoura’s (by Ahn, Ishii, and Aoki) device will have an interconnection structure (Aoki 9; Fig. 13; as cited in [0056]) disposed over the second protection layer (Minoura 9; Fig. 3B; as cited in [0065]), wherein the first field plate (Minoura 5; Fig. 3B; as cited in [0064]) and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) are in electrical connection with the source electrode (Minoura 7; as cited in [0064]) through the interconnection structure (Aoki 9; Fig. 13; as cited in [0056]).
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a wiring layer that electrically connects the field plates to the source electrode that will lower the miller capacitance of the compound semiconductor device, where the capacitance between the gate electrode and the drain electrode is reduced (Aoki [0048, 0058]).
Regarding claim 13, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 9.
Modified Minoura (by Ahn and Ishii) further teaches wherein the gate electrode (Minoura 4; as cited in [0064]) comprises an upper portion covering the top surface of the second protection layer (Minoura 9; as cited in [0065]).  
As noted above, modified Minoura (by Ahn and Ishii) does not expressly disclose “(wherein the gate electrode comprises an upper portion) covering (the top surface of the second protection layer)”.
However, in the analogous art, Aoki teaches a compound semiconductor device ([0004]), wherein (Fig. 9; [0020+]) a gate electrode (5; Fig. 9 in view of Fig. 8; as cited in [0039]) penetrating the6 second insulation film (72) and the first insulation film (71), where the gate electrode (5; Fig. 9; as cited in [0039]) covers a top surface of the second insulation film (72).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Minoura’s gate electrode structure with Aoki’s gate electrode structure, and thereby, modified Minoura’s (by Ahn, Ishii, and Aoki) device will have wherein the gate electrode (Minoura 4; Fig. 3B; as cited in [0064] in view of structure of Aoki 5; Fig. 9; as cited in [0039]) comprises an upper portion covering the top surface of the second protection layer (Minoura 9; as cited in [0065]).
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a gate electrode that penetrates the second insulation film (Aoki [0039]), where the gate electrode has wide upper portion that rests on the second insulation film, which provides the gate electrode further support and helps embed it with in the second insulation film and on top of the semiconductor layer.
5.	Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Minoura et al. (US 20140092637 A1; hereinafter Minoura), in view of Ahn et al. (US 20140035044 A1; hereinafter Ahn) and Ishii (US 20120018735 A1; hereinafter Ishii), further in view of Xia et al. (US 20170018617 A1; hereinafter Xia).
Regarding claim 15, modified Minoura (by Ahn and Ishii) teaches all of the features of claim 4.
Modified Minoura (by Ahn and Ishii) further teaches wherein topmost portions of the gate electrode (Minoura 4; Fig. 3B; see [0050]), the first field plate (Minoura 5; Fig. 3B as cited in [0064]), and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) (see below for “are coplanar with each other”.
As noted above, modified Minoura (by Ahn and Ishii) does not expressly disclose “(wherein topmost portions of the gate electrode, the first field plate and the second field plate) are coplanar with each other.
However, in the analogous art, Xia teaches field-plate structures ([Abstract]), wherein (Fig. 22A; [0020+]) a gate (2230; Fig. 22A; see [0087]) between a source electrode and drain, where field plate (2232) and field plate (2211) are between the gate (2230) and the drain, where top portions of the gate (2230), field plate (2232) and field plate (2211) are coplanar (as depicted in Fig.22A)
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Xia’s field plate and gate structure into modified Minoura’a (by Ahn and Ishii)  device, and thereby, modified Minoura’s (by Ahn, Ishii, and Xia) device will have wherein topmost portions of the gate electrode (Minoura 4; Fig. 3B; see [0050] in view of Xia 2230; Fig. 22A; see [0087]), the first field plate (Minoura 5; Fig. 3B as cited in [0064] in view of Xia 2232; Fig. 22A; see [0087]), and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036] in view of Xia 2211; Fig. 22A; see [0087]) are coplanar with each other (in view of Xia Fig. 22A).
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a gate electrode and field plates structure (Xia [0087]), where topmost surfaces are uniform which allows for more uniform device designs for more compact devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898